Citation Nr: 1544491	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  13-03 532A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for left total knee replacement (TKR) with degenerative joint disease and strain (previously rated as left knee osteoarthritis), rated as 10 percent disabling prior to August 18, 2014, 100 percent disabling from August 18, 2014 to September 30, 2015, and 30 percent disabling thereafter (left knee disability).  

2.  Entitlement to a rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbosacral spine.  

3.  Entitlement to an increased rating for radiculopathy of the right lower extremity associated with DDD of the lumbosacral spine, rated as 10 percent disabling prior to October 22, 2014 and 20 percent disabling thereafter. 


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1972 to September 1994.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an
October 2011 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Detroit, Michigan.

In July 2014, the Veteran testified at a videoconference hearing before the
undersigned Veterans' Law Judge (VU).  A transcript of that hearing has been associated with the claims file.

The case was previously before the Board in August 2014, when it was remanded for additional development.  As will be discussed below, the Board finds there has not been substantial compliance with the Board's directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, another remand is required.  

The issues of entitlement to an increased rating for a hiatal hernia, and entitlement to service connection for a cervical spine disability and a right knee disability have been raised by the record in a February 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board finds that there has not been substantial compliance with the August 2014 remand directives.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, the development specified in the Board's prior remand must be conducted prior to adjudication.  The remand directed that if the Veteran's claims were not granted in full, a supplemental statement of the case (SSOC) should be issued.  As the Veteran was not granted the maximum schedular rating for his lumbar spine and left knee disabilities, the November 2014 and January 2015 rating decisions do not constitute a full grant of the Veteran's claims.  To date, the AOJ has not issued a SSOC addressing the Veteran's lumbar spine disability, and the July 2015 SSOC addressing the Veteran's left knee disability is procedurally defective.  Specifically, the July 2015 SSOC only addressed whether a rating in excess of 10 percent for left knee osteoarthritis was warranted; it did not address the October 2014 VA knee examination or whether a rating in excess of 30 percent was warranted for the period beginning October 1, 2014.  38 C.F.R. § 19.31 (2015) (stating that the purpose of an SSOC is to inform the Veteran of any material changes in, or additions to the information provided in the statement of the case).  Accordingly, there has not been substantial compliance with the Board's prior remand directive to issue a SSOC.  

The record also indicates that there are outstanding VA treatment records and VA fee-based treatment records.  Specifically, an August 2014 VA treatment record indicated that the Veteran was scheduled for fee-based physical therapy and occupational therapy from Personal Care Home Care.  Additionally, a September 2014 VA orthopedic surgery note indicated that the Veteran was scheduled for a follow-up appointment in four weeks.  A review of the record indicates that neither the follow-up orthopedic surgical note nor fee-based treatment records have been obtained.  While the Board acknowledges that the Veteran was receiving the maximum scheduler rating for his left knee disability during the period of the outstanding treatment records, the Board cannot exclude the possibility that they may contain relevant evidence regarding the Veteran's other appeals.  Accordingly, on remand all outstanding VA treatment records and VA fee-based treatment records must be obtained.  

Lastly, the Board finds that another VA examination is warranted to assess the nature and severity of the Veteran's left knee disability.  The Veteran was provided a VA knee examination in October 2014, approximately two months after his left TKR surgery.  As the examination was during the Veteran's period of convalescence, the examination report is insufficient for addressing the propriety of his 30 percent rating following the termination of his 100 percent rating for his period of convalescence.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records dated from September 2014 to present, and any outstanding VA fee-based services, to include home care from Personal Care Home Care.  

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and severity of his left knee disability.  The claims file and a copy of this remand must be made available to the examiner.  All necessary tests must be conducted, including range of motion testing, and all clinical findings must be reported in detail.  The examiner should report all findings in accordance with VA rating criteria, to include stating whether the Veteran has chronic residuals of his left TKR consisting of severe painful motion or weakness; intermediate degrees of residual weakness, pain, or limitation of motion; or no residuals.  
3.  Upon completion of the above requested development and any additional development deemed appropriate, to include providing contemporaneous VA back examinations if warranted by the additional evidence obtained on remand, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC, and an appropriate period to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



